18 So. 3d 661 (2009)
David COLEMAN, Appellant,
v.
DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT, o/b/o Deeanna ARONOFF, Appellee.
No. 4D09-1438.
District Court of Appeal of Florida, Fourth District.
September 9, 2009.
David Coleman, Pembroke Pines, pro se.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
David Coleman seeks review of a Final Order of Paternity and Administrative Support Order by the Department of Revenue, challenging the statement of his income based on a twelve month work year. The Department has filed a confession of error, conceding that the amount disputed by appellant is not supported by substantial competent evidence. There is no record evidence that appellant, a substitute teacher, is employed during the time school is closed. Pursuant to the confession of error, we vacate the Final Order of Paternity and Administrative Support Order and remand this matter to the lower tribunal for further proceedings.
Reversed and remanded.
TAYLOR, CIKLIN and GERBER, JJ., concur.